department of the treasury internal_revenue_service washington d c office_of_chief_counsel number info release date index numbers date jerry gross senior tax attorney office of the general counsel u s department of housing and urban development washington d c dear mr gross cc ita kdavidson cor-132693-01 this letter responds to your letter of date inquiring whether recipients of assistance under the section homeownership program may deduct the full amount of mortgage interest and real_estate_taxes on the homes they have purchased this letter is an information_letter as defined in section dollar_figure of revproc_2001_1 2001_1_irb_1 an information_letter is advisory only and has no binding effect on the internal_revenue_service section dollar_figure of revproc_2001_1 as we understand the facts section tenant-based voucher homeownership assistance is authorized by o and y of the united_states housing act of as amended u s c et seq the homeownership assistance may be in the form of monthly homeownership assistance or subject_to appropriations a one- time downpayment grant the tenant-based voucher program is administered by local public housing agencies phas hud provides federal funds to the pha which in turn provides monthly housing assistance payments to the owner of the rental housing unit occupied by the section participant family or in the case of the homeownership option directly to the family or to the lender on behalf of the family sec_163 of the internal_revenue_code generally allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 provides taxpayers may deduct qualified_residence_interest qualified_residence_interest includes interest_paid or accrued during the taxable_year on acquisition_indebtedness which is incurred with respect to any qualified_residence of the taxpayer the principal_residence of the taxpayer sec_163 acquisition_indebtedness means any indebtedness which is incurred in acquiring constructing or cor-132693-01 substantially improving any qualified_residence of the taxpayer and is secured_by the residence sec_163 sec_164 provides taxpayers may deduct state local and foreign real_property_taxes for the taxable_year within which paid_or_accrued sec_1_164-3 of the income_tax regulations defines real_property_taxes in part as taxes imposed on real_property and levied for the general_public welfare your letter states that section homeownership assistance payments are considered to be general welfare benefits that are not includible in the income of the recipients because section homeownership assistance payments are exempt from tax as general welfare_payments the issue is whether taxpayers receiving the assistance may deduct their mortgage interest and property_tax payments under sec_163 and sec_164 or whether those deductions are prohibited by sec_265 sec_265 provides no deduction shall be allowed for any amount otherwise allowable as a deduction which is allocable to one or more classes of income which is wholly exempt from taxes sec_1_265-1 broadly defines exempt_income as any class of income whether or not any amount of income of such class is received or accrued wholly exempt from the taxes imposed by subtitle a of the internal_revenue_code although sec_265 is most commonly applied to prevent the deduction of expenses_incurred in the course of earning tax-exempt_income sec_265 has been applied to prohibit deduction of expenses paid_by taxpayers that were allocable to tax- free allowances for example in revrul_83_3 1983_1_cb_72 the service denied deductions for expenses paid_by taxpayers that were allocable to tax-free veterans’ benefits parsonage allowances and scholarships received by the taxpayers the ruling analyzed sec_265 and its underlying case law and stated as follows the purpose of sec_265 of the code is to prevent a double tax_benefit in 394_us_678 1969_1_cb_204 the supreme court of the united_states said that the internal_revenue_code should not be interpreted to allow the practical equivalence of double deductions absent clear declaration of intent by congress sec_265 applies to otherwise deductible expenses_incurred for the purpose of earning or otherwise producing tax exempt_income it also applies where tax exempt_income is earmarked for a specific purpose and deductions are incurred in carrying out that purposes in such event it is proper to conclude that some or all of the deductions are allocable to the tax exempt_income cor-132693-01 in the situation involving the parsonage_allowance received by a minister the service determined that sec_265 prevented the deduction of the minister’s mortgage interest and real_estate_taxes because the minister’s interest and taxes were paid to house him they were allocable to the parsonage_allowance that was received by him further because the parsonage_allowance was tax exempt permitting the minister to deduct interest and tax_payments allocable to the parsonage_allowance would lead to a double benefit the ruling concluded the minister could deduct only the amount remaining after subtracting the portion of his interest and tax_payments equal to his parsonage_allowance over his total housing_expenses in revrul_83_3 was revoked by revrul_87_32 1987_1_cb_131 which was issued in reaction to the enactment of sec_265 allowing recipients of parsonage and military housing allowances to deduct mortgage interest and taxes other types of housing allowances however remain within the ambit of sec_265 in 990_f2d_53 2d cir the taxpayers employees of the u s immigration and naturalization service working in montreal received tax exempt housing stipends of a type provided to federal employees stationed abroad who are not otherwise provided with housing the taxpayers purchased a house in montreal and attempted to deduct mortgage interest and tax_payments the service denied their deductions on grounds the deductions were allocable to their tax exempt stipend the tax_court held for the service and on appeal the taxpayers argued that notwithstanding sec_265 the service had a longstanding practice of permitting recipients of housing stipends to deduct mortgage interest and tax_payments and that this practice was affirmed by the amendment to sec_265 permitting recipients of military housing allowances and parsonage allowances to nevertheless deduct mortgage interest and tax_payments the second circuit reviewed the service's rulings and found the service had taken an expansive view of the application of sec_265 to housing stipends scholarships etc the second circuit determined that the amendment permitting deductions of expenses_incurred only by recipients of military and parsonage allowances and not by all groups of taxpayers who enjoy tax exempt housing allowances implies that all other tax exempt housing allowances are within the ambit of sec_265 thus induni affirms the service's long term policy of expansive application of sec_265 to housing stipends scholarships etc under this policy sec_265 would probably be viewed as prohibiting the recipients of assistance under the section homeownership program from deducting the full amount of mortgage interest and real_estate_taxes on the homes they have purchased cor-132693-01 we hope this general information is helpful for more specific guidance a taxpayer may request a private_letter_ruling from the national_office of the internal_revenue_service we have enclosed a copy of revproc_2001_1 2001_1_irb_1 which contains the procedures for a taxpayer to request a private_letter_ruling if we can be of further assistance to you regarding this matter please feel free to contact kelly davidson id of the income_tax and accounting division on sincerely ___________________ paul m ritenour chief branch associate chief_counsel income_tax and accounting enclosure revproc_2001_1
